PER CURIAM.
This cause was tried before the circuit judge, without a jury upon (1) the original claim asserted by the plaintiff, U. S. Steel Supply; (2) the counterclaim asserted by the defendant, Bill Rivers Corporation, against the plaintiff U. S. Steel; (3) the cross-claim asserted by the plaintiff U. S. Steel against Ryder Truck Lines, Inc., and Atlanta Metal Products, Inc.; (4) the cross-claim for indemnity brought by the defendant, Atlanta Metal against the defendant, Ryder Truck Lines, Inc.; and (5) the counterclaim asserted by defendant Atlanta Metal against the plaintiff U. S. Steel.
The appellant, U. S. Steel Supply, brings this appeal from a final judgment entered April 13, 1979. The order is affirmed with the exception of the ruling that the interstate commerce nature of the shipment precluded application of § 353.03, Florida Statutes (1977). This ruling was error. Allied Van Lines v. Brewer, 258 So.2d 496 (Fla.2d DCA 1972). The judge’s failure to award attorney’s fees based upon the erroneous ruling is reversed and the cause is remanded for further proceedings consistent with this opinion.
ERVIN, SHIVERS and SHAW, JJ., concur.